OPINION OF THE COURT
Per Curiam.
Respondent, Anthony C. Nwaka, was admitted to the practice *46of law in the State of New York by the Third Judicial Department on January 22, 1992, as Anthony Chuks Nwaka. Respondent had maintained an office for the practice of law in the First Judicial Department until 1996, at which time he closed his office and moved to New Jersey where he is also admitted to practice law.
By order entered May 25, 2000 (271 AD2d 162 [2000]), this Court granted a motion by the Departmental Disciplinary Committee and immediately suspended respondent from the practice of law and until further order of the Court pursuant to 22 NYCRR 603.4 (e) (1) (i) and Judiciary Law § 468-a, based upon his willful failure to cooperate with the Committee in its investigation of allegations of professional misconduct, as well as his failure to register with the Office of Court Administration and pay his biennial registration fee. The Committee’s notice of motion to suspend specifically stated pursuant to 22 NYCRR 603.4 (g) that an attorney who is suspended and has not appeared or applied in writing to the Committee or the Court for a hearing or reinstatement for six months from the date of the order of suspension, may be disbarred without further notice. Respondent did not answer the motion seeking his interim suspension.
The Committee now seeks an order disbarring respondent from the practice of law pursuant to 22 NYCRR 603.4 (g) on the grounds that he was suspended under 22 NYCRR 603.4 (e) and has not appeared nor applied in writing to the Committee or the Court for a hearing or reinstatement for six months from the date of the order of suspension.
More than six months have elapsed since the date of this Court’s May 25, 2000 order suspending respondent and he has neither appeared nor applied in writing to the Committee or the Court for a hearing or reinstatement, nor has he submitted a response to the instant motion.
In light of the forgoing, the Committee’s request for an order disbarring respondent pursuant to 22 NYCRR 603.4 (g) should be granted.
Mazzarelli, J.P., Rosenberger, Williams, Friedman and Gonzalez, JJ., concur.
Respondent disbarred.